Citation Nr: 1601234	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a cervical spine injury prior to April 24, 1986; in excess of 10 percent from April 24, 1986 to January 24, 1992; in excess of 20 percent from January 24, 1992 to February 23, 2000; in excess of 30 percent from February 23, 2000 to March 29, 2001; and in excess of 40 percent from March 29, 2001, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for a thoracic spine disability from January 2, 2001 to September 26, 2003 and in excess of 40 percent from September 26, 2003, to include on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 20 percent for right rotator cuff tear from January 2, 2001, to include on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 2, 2001.



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

In a July 2008 decision, the Board granted, in pertinent part, an earlier effective date of February 19, 1963 for service connection for disabilities of the cervical and thoracic spine and the right shoulder.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from subsequent rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) which granted staged, initial ratings for the disabilities on appeal and granted a TDIU from January 2, 2001.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In a May 2015 decision, the Board granted higher initial ratings for service-connected disabilities of the cervical and thorcolumbar spine and the right shoulder, and denied a TDIU prior to January 2, 2001.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), insomuch as the Board denied ratings in excess of the amounts listed in the issues above, and the Veteran appealed the denial of a TDIU prior to January 2, 2001.  In May 2015, the Court granted a Joint Motion for Partial Remand, and remanded the matter for action consistent with the terms of the May 2015 Joint Motion.  The appeal is once again before the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that higher initial ratings are warranted for service-connected cervical spine, thoracic spine, and right shoulder disabilities.   A May 2015 Joint Motion for Partial Remand provides that entitlement to an extraschedular evaluation should be considered for all service-connected disabilities, and provides that the claim for a TDIU prior to January 2, 2001 is inextricably intertwined the claims of entitlement to higher initial schedular evaluations for the cervical spine, thoracic spine, and right shoulder disabilities.

The May 2015 Joint Motion also provides that on remand, the Board should consider and apply the Federal Circuit's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and discuss whether the collective impact of all of Veteran's service-connected disabilities on appeal warrants an extraschedular evaluation.  The Veteran and his representative submitted a December 2015 medical evaluation and opinion, which indicates that a combination of the Veteran's service-connected disabilities (cervical, thoracic, lumbar, right shoulder, and right knee disabilities) rendered him unemployable since September 1992.  Accordingly, the Board finds that the Veteran has essentially asserted that the combined effect of multiple service-connected disabilities creates such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board finds that a remand for referral the Chief Benefits Director of VA's Compensation Service is warranted to determine, in the first instance, whether an extraschedular evaluation is warranted for a cervical spine injury, thoracic spine disability, and right rotator cuff tear for the applicable appeal periods listed in the issues above, to include the question of whether an extraschedular rating is warranted based on the combined effect of all of the Veteran's service-connected disabilities.  See Johnson, 762 F.3d 1362.  The AOJ should take any additional development as deemed necessary.  If AOJ finds that additional examination or opinion is necessary for disposition of the claims, the Veteran should be afforded such.  See 38 C.F.R. § 3.159(c)(4)(i) (2015).  

The appeal for a TDIU prior to January 2, 2001 is being remanded as inextricably intertwined with the Veteran's increased rating claims consistent with the May 2015 Joint Motion.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the evidence and should take any additional development as deemed necessary on remand.  If the AOJ finds that an additional examination or opinion is warranted to address the Veteran's claims, he should be afforded such. 

2.  The AOJ should refer the appeal for a higher initial rating for a cervical spine injury, thoracic spine disability, and right rotator cuff tear, as identified in the issues above, to the Chief Benefits Director of VA's Compensation Service, for consideration of whether an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b) is warranted at any time during the applicable appeal period, to include on the basis of the  "combined effect" of his multiple service-connected disabilities.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

